875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lenard SMALL, Plaintiff-Appellant,v.J.C. HARRIS;  Pat Chavis;  L.C. Snead;  Jim G. Bullock;Livis Freeman;  Hazel Keith;  Bert Estworthy,Defendants-Appellees.
No. 89-7040.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1989.Decided:  May 24, 1989.

James Lenard Small, Appellant pro se.
Jacob Leonard Safron (Office of the Attorney General of North Carolina), for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Lenard Small appeals the district court's order denying his Fed.R.Civ.P. 60(b) motion to reopen the judgment entered in favor of defendants in this 42 U.S.C. Sec. 1983 action.  We find no abuse of discretion in the district court's refusal to reopen the case.   See Compton v. Alton Steamship Co., 608 F.2d 96 (4th Cir.1979).  The order is affirmed on the reasoning of the district court.  Small v. Harris, C/A No. 87-346-CRT (E.D.N.C. Dec. 8, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.